In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-208 CR

____________________


STEPHEN PAUL BORDAGES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 04-07-05428-CR




MEMORANDUM OPINION
	We have before the Court an appeal by Stephen Paul Bordages from a sentence
pronounced January 31, 2006.  The notice of appeal was filed with the trial court on May 3,
2006, more than ninety days from the date of sentencing.  We notified the parties that the
appeal did not appear to have been timely filed.  The appellant did not supply an affidavit or
otherwise establish that notice of appeal was filed within the time permitted for perfecting
appeal.  The court finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No
extension of time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear
that appellant obtained an out-of-time appeal.  The Court finds it is without jurisdiction to
entertain this appeal.  Accordingly, the appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								         DAVID GAULTNEY
									          Justice

Opinion Delivered July 26, 2006 
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.